UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6996


KEVIN MCWILLIAMS,

                     Petitioner - Appellant,

              v.

JENNIFER SAAD,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00127-GMG)


Submitted: February 6, 2020                                  Decided: February 19, 2020


Before WILKINSON and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Kevin McWilliams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin McWilliams, a federal inmate, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2018) petition, in which McWilliams challenged the revocation

of Good Conduct Time based on a prison disciplinary conviction.                In ruling on

McWilliams’ § 2241 petition, the district court did not have the benefit of our decision in

Lennear v. Wilson, 937 F.3d 257, 279 (4th Cir. 2019) (holding that, in prison disciplinary

proceedings, an inmate “has a qualified right to access and compel consideration of any

video surveillance evidence of the incident giving rise to his loss of good time credits”).

Here, the record establishes that McWilliams asked for the relevant video the day he was

charged, but the video had been deleted. After an inmate timely requests video footage,

id. at 274-75,

       (1) the government bears the burden of establishing a legitimate penological
       justification for refusing to consider such evidence; (2) whether an asserted
       penological justification warrants denying consideration of such evidence
       must be assessed on a case-by-case basis; (3) to the extent consideration of
       such evidence is denied on grounds that the evidence is not pertinent, that
       determination must be made by the hearing officer, not prison officials
       involved in lodging the charge; and (4) before categorically refusing to
       consider such evidence, the government should assess whether any
       alternative avenues exist for permitting consideration of the evidence, in
       some form, that protect the asserted legitimate penological consideration for
       restricting consideration of such evidence.

Id. at 273; see id. at 270-72. We vacate the district court’s judgment and remand for further

proceedings in light of Lennear. We express no opinion on the ultimate resolution of

McWilliams’ § 2241 petition.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        VACATED AND REMANDED




                                          3